Hall, Presiding Judge.
Plaintiff in a contract action appeals from the order setting aside the default judgment it had obtained and reopening the case on the issue of damages only.
The order in question is not a final judgment and the trial judge did not certify it for immediate review within ten days. Therefore the appeal is premature and must be dismissed. Code § 6-701; Rockmart Finance Co. v. High, 118 Ga. App. 351 (163 SE2d 758); Consolidated Pecan Sales v. Savannah Bank &c. Co., 121 Ga. App. 40 (172 SE2d 487).

Appeal dismissed.


Eberhardt and Whitman, JJ., concur.